DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 15 each contain a negative limitation “an entirety of the curve portion is indirect contact with an entirety of the side wall of the convex structure without heating the entirety of the curve portion”.  Any negative limitation must have basis in the original disclosure, see MPEP §2173.05(i). Applicant remarks filed 11/09/2021 allege that this amendment is supported in the specification (no specific citation) and Figure 1A, however Examiner finds the specification is does not support not heating the curve portion.  No without heating the entirety of the curve portion”.  Examiner further notes that the only heating mentioned in the specification is implicitly mentioned in that there is a thermoformed film sensor. The sensor is thermoformed (which requires heating) prior to having the convex fixture of the mold be made to match it, see [0024] and claims 1, 11, and 15. This not only does not support the negative claim limitation but also seems to be contradictory to the claimed “without heating the entirety of the curve portion.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-12, and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2018/0079143) modified by Chen (US 2018/0279471, made of reference on the action dated 9/16/2020), Virgili (US 2020/0264713, made of reference on the action dated 9/16/2020), and Norman (US 4,969,966). 
Regarding claim 1, Liu meet the claimed a method of manufacturing a convex mold, comprising: providing a specification of a convex fixture according to a curve shape (Liu [0005] teaches the mold has a curved shape that matches to curved glass) wherein the curve shape has a plane portion and a curve portion downwardly and vertically extended from edges of the plane portion, (Liu [0014] describe a planar portion and a curved portion of the curved glass, see Figure 1 for the curve portion extending down) the convex fixture includes a base and a convex structure extended upwardly from a top of the base, (Liu Figure 1 shows a base and a convex structure) a shape of a top of the convex structure is the same as a shape of the plane portion, (Liu [0014] teaches the pressing portion on the mold matches the planar portion of the curved glass) an area of the top of the convex structure is less than an area of the plane portion, (Liu Figure 1, although not to scale, shows the glass being molded must fit around the convex structure of the upper mold, in order to fit around the structure, convex structure must be slightly smaller than the plane portion) and the convex structure is configured such that, when the plane portion is arranged on top of the convex structure, an entirety of the curve portion directly contacts an entirety of the side wall of the convex structure (Liu [0013] teaches the glass can contact the upper mold directly and Figure 1 shows the curve portion would contact the entire side wall of the convex structure and stop before the base begins) without heating the entirety of the curve portion (Liu [0013] teaches that the mold matches the surface of the glass prior to any heating step occurring) wherein the height of the convex structure is equal to that of the curve portion (Liu Figure 1 shows the curve portion of the glass covers the side wall of the convex structure, this would make the heights equal.)

    PNG
    media_image1.png
    602
    796
    media_image1.png
    Greyscale

Liu does not explicitly teach the convex structure and curved portion have a height of 1 mm to 5 mm, however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
Liu does not meet the claimed, a thermoforming convex mold or of a thermoformed film sensor. 
Analogous in the field of thermoforming, Chen meets the claimed a thermoforming convex mold (Chen Abstract teaches an article can be thermoformed by a mold) of a thermoformed film sensor (Chen Abstract teaches a mold is used to thermoform a transparent conductive film.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Liu with the thermoforming mold of Chen in order to provide a way to form an electrical circuit on the film sensor, see Chen [0018].
Liu does not meet the claimed, and a curvature radius of a curve corner between the top and a side wall of the convex structure is lower than 2 mm and higher than 0 mm.
Analogous in the field of curved screens, Virgili meets the claimed and a curvature radius of a curve corner between the top and a side wall of the convex structure is lower than 2 mm and higher than 0 mm (Virgili [0076] teaches that a rounded edge can have a radius of 5 mm.)
The range as claimed and the radius as taught by Virgili do not overlap but are so close that one of ordinary skill in the art would expect a curvature radius of 0 mm – 2 mm to have the same properties of that with a 5 mm radius, see MPEP §2144.04.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Liu with the curvature radius of Virgili in order to provide an edge or bevel on the periphery, see Virgili [0076].
Liu does not meet the claimed, inwardly shrinking the side walls of the convex structure by 0.4 mm to 0.6 mm uniformly, and increasing the height of the convex structure by 200% to 250% so as to adjust the specification, producing a convex mold according to the adjusted specification of the convex fixture.
Analogous in the field of making curved articles, Norman does not explicitly meet the claimed, inwardly shrinking the side walls of the convex structure by 0.4 mm to 0.6 mm uniformly, and increasing the height of the convex structure by 200% to 250%, so as to adjust the specification, and producing a convex mold according to the adjusted specification of the convex fixture, however, Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.
Regarding claim 2, Liu meets the claimed, the method according to claim 1, wherein the curve portion is fabricated to have four surfaces (Liu [0014] teaches that there can be four upper curved portions of the mold which correspond to the curved portions of the 3D glass) vertical to each other (Liu Figure 1 shows two of the four curved portions are vertical to each other, since Liu [0014] teaches the curved portions are along the same plane, the other two must be vertical as well.)
Regarding claim 7, Liu does not meet the claimed, the method according to claim 1, wherein the film sensor includes a transparent substrate and a sensing layer thereon
Chen meets the claimed, the method according to claim 1, wherein the film sensor includes a transparent substrate and a sensing layer thereon (Chen [0008] teaches a transparent conductive film comprising a transparent substrate and a transparent conductive layer with an electrical circuit.)

Regarding claim 8, Liu does not meet the claimed, the method according to claim 7, wherein a material of the transparent substrate is polyethylene terephthalate (PET).
Chen meets the claimed, the method according to claim 7, wherein a material of the transparent substrate is polyethylene terephthalate (PET) (Chen [0050]-[0051] teach the polymers used for the substrate include PET.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the PET substrate of Chen in order to provide a thermoplastic polymer that can undergo the thermoforming process, see Chen [0051].
Regarding claim 9, Chen further meets the claimed, the method according to claim 7, wherein a Young's modulus of the transparent substrate is in a range of 1.5x109 Pa to 3 x 109 Pa (Chen [0050]-[0051] teach the substrate is PET, PET typically has a Young’s Modulus of 2-2.7 GPa or 2-2.7 x 109 Pa, see “Young’s Modulus” with the action dated 9/16/2020.)
Regarding claim 10, Liu does not meet the claimed, the method according to claim 7, wherein the sensing layer includes a plurality of transparent electrode serials.
Chen meets the claimed, the method according to claim 7, wherein the sensing layer further comprises a plurality of transparent electrode serials (Chen [0008] teaches a transparent conductive layer with an electrical circuit in the transparent conductive film.) 

Regarding claim 11, Liu meets the claimed, A method of manufacturing a mold having a required shape, (Liu [0005] teaches the mold has a curved shape that matches to curved glass) the required shape being a curve shape with a plane portion and a curve portion downwardly and vertically extended from edges of the plane portion, (Liu [0014] describe a planar portion and a curved portion of the curved glass, see Figure 1 for the curve portion extending down) the method comprising: establishing an initial specification of a convex fixture according to the curve shape (Liu [0005] teaches the mold has a curved shape that matches to curved glass) the convex fixture including a base and a convex structure extended upwardly from a top of the base, (Liu Figure 1 shows a base and a convex structure)  a height of the convex structure being equal to the height of the curve portion of the curve shape, (Liu Figure 1 shows the curve portion of the glass covers the side wall of the convex structure, this would make the heights equal) a shape of a top of the convex structure corresponding to a shape of the plane portion of the curve shape, (Liu [0014] teaches the pressing portion on the mold matches the planar portion of the curved glass) an area of the top of the convex structure being less than an area of the plane portion of the curve shape, (Liu Figure 1, although not to scale, shows the glass being molded must fit around the convex structure of the upper mold, in order to fit around the structure, convex structure must be slightly smaller than the plane portion)  the convex structure being thereby configured such that, when the plane portion is arranged on the top of the convex structure, an entirety of the curve portion is in direct contact with an entirety of the side wall of the convex structure (Liu [0013] describes the glass can directly contact the upper mold and Figure 1 shows the curve portion would contact the entire side wall of the convex structure and stop before the base begins) without heating the entirety of the curve portion (Liu [0013] teaches that the mold matches the surface of the glass prior to any heating step occurring)
Liu does not explicitly teach the convex structure and the curve portion having a height in the range of 1 mm to 5 mm, however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
	Liu does not meet the claimed, a thermoforming convex mold, configured for fabrication of a thermoformed film sensor, or shape of the thermoformed film sensor.
Analogous in the field of thermoforming, Chen meets the claimed a thermoforming convex mold (Chen Abstract teaches a transparent film can be thermoformed by a mold) configured for fabrication of a thermoformed film sensor (Chen Abstract teaches a mold is used to thermoform a transparent conductive film) or shape of the thermoformed film sensor (Chen Abstract teaches the film is shaped.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Liu with the thermoforming mold of Chen in order to provide a way to form an electrical circuit on the film sensor, see Chen [0018].
Liu does not meet the claimed, a curvature radius of a curve corner between the top and a side wall of the convex structure being lower than 2 mm and higher than 0 mm.
and a curvature radius of a curve corner between the top and a side wall of the convex structure is lower than 2 mm and higher than 0 mm (Virgili [0076] teaches that a rounded edge can have a radius of 5 mm.)
The range as claimed and the radius as taught by Virgili do not overlap but are so close that one of ordinary skill in the art would expect a curvature radius of 0 mm – 2 mm to have the same properties of that with a 5 mm radius, see MPEP §2144.04.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Liu with the curvature radius of Virgili in order to provide an edge or bevel on the periphery, see Virgili [0076].
Liu does not meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; and producing a convex mold according to the adjusted specification. 
Analogous in the field of making curved articles, Norman does not explicitly meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; and producing a convex mold according to the adjusted specification however, Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 

Regarding claim 12, Liu meets the claimed, The method according to claim 11, wherein the curve portion of the curve shape of the thermoformed film sensor includes four surfaces (Liu [0014] teaches that there can be four upper curved portions of the mold which correspond to the curved portions of the 3D glass) vertical to each other (Liu Figure 1 shows two of the four curved portions are vertical to each other, since Liu [0014] teaches the curved portions are along the same plane, the other two must be vertical as well.)
Chen meets the claimed, the method according to claim 11, wherein a material of the transparent substrate is polyethylene terephthalate (PET) (Chen [0050]-[0051] teach the polymers used for the substrate include PET.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the PET substrate of Chen in order to provide a thermoplastic polymer that can undergo the thermoforming process, see Chen [0051].
Regarding claim 15, Liu meets the claimed, A method of fabricating a thermoformed film having a required shape by a convex mold, the required shape being a curve shape with a plane portion and a curve portion downwardly and vertically extended from edges of the plane portion, (Liu [0014] describe a planar portion and a curved portion of the curved glass, see Figure 1 for the curve portion extending down) he method comprising: establishing an initial specification of a convex fixture according to the curve shape, (Liu [0005] teaches the mold has a curved shape that matches to curved glass and film) the convex fixture including a base and a convex structure extended upwardly from a top of the base, (Liu Figure 1 shows a base and a convex structure) a height of the convex structure being equal to the height of the curve portion of the curve shape, (Liu Figure 1 shows the curve portion of the glass covers the side wall of the convex structure, this would make the heights equal) a shape of a top of the convex structure corresponding to a shape of the plane portion of the curve shape, (Liu [0014] teaches the pressing portion on the mold matches the planar portion of the curved glass)  an area of the top of the convex structure being less than an area of the plane portion of the curve shape, (Liu Figure 1, although not to scale, shows the glass being molded must fit around the convex structure of the upper mold, in order to fit around the structure, convex structure must be slightly smaller than the plane portion), the convex structure being thereby configured such that, when the plane portion is arranged on the top of the convex structure, an entirety of the curve portion is in direct contact with an entirety of the side wall of the convex structure (Liu [0013] describes the glass can directly contact the upper mold and Figure 1 shows the curve portion would contact the entire side wall of the convex structure and stop before the base begins) without heating the entirety of the curve portion (Liu [0013] teaches that the mold matches the surface of the glass prior to any heating step occurring) and thermoforming a film on the convex mold,  (Liu [0015] teaches heating the film to shape it to the glass) whereby when a plane portion of the thermoformed film is arranged on a top of the convex mold, an entirety of a curve portion of the thermoformed film is in direct contact with an entirety of a side wall of the convex mold (Liu [0013] teaches the upper mold is adjacent to the 3D glass or the film).
 teach the curve portion having a height in a range of 1 mm to 5 mm, however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
Liu does not meet the claimed, fabricating a thermoformed film sensor, shape of the thermoformed film sensor or thermoforming a film sensor.
	Analogous in the field of thermoforming, Chen meets the claimed fabricating a thermoformed film sensor, (Chen Abstract teaches a film can be thermoformed by a mold) shape of the thermoformed film sensor (Chen abstract teaches the shape of the conductive film is matched to the mold) or thermoforming a film sensor (Chen Abstract teaches a film can be thermoformed by a mold).
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the mold of Liu with the thermoforming mold of Chen in order to provide a way to form an electrical circuit on the film sensor, see Chen [0018].
Liu does not meet the claimed, a curvature radius of a curve corner between the top and a side wall of the convex structure being lower than 2 mm and higher than 0 mm.
Analogous in the field of curved screens, Virgili meets the claimed a curvature radius of a curve corner between the top and a side wall of the convex structure being lower than 2 mm and higher than 0 mm  (Virgili [0076] teaches that a rounded edge can have a radius of 5 mm.)

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Liu with the curvature radius of Virgili in order to provide an edge or bevel on the periphery, see Virgili [0076].
 Liu does not meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; producing the convex mold according to the adjusted specification.
Analogous in the field of making curved articles, Norman does not explicitly meet the claimed, adjusting the initial specification of the convex fixture by: inwardly adjusting the side walls of the convex structure uniformly by 0.4 mm to 0.6 mm, and adjusting the height of the convex structure by 200% to 250%; producing the convex mold according to the adjusted specification, however, Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.

Regarding claim 16, Liu does not explicitly meet the claimed, The method according to claim 15, wherein the predetermined required height of the curve portion of the curve shape is in a range of 1 mm to 5 mm however, Liu [0005] teaches that the mold should correspond the design of a curved 3D glass and [0003] further teaches that designs of glass are modified to be curved for comfort and functionality. One of ordinary skill in the art would have found it obvious to vary the height of the convex structure and curve portion in order to match the design and provide comfort and functionality, see Liu [0003] and [0005].
Regarding claim 17, Liu modified by Norman further meets the claimed, The method according to claim 15, wherein the predetermined width adjustment factor is in a range of an inward adjustment of 0.4 mm to 0.6 mm, and the predetermined height adjustment factor is in a range of an increase of 200% to 250% (Norman col. 1 lines 54-67 and col. 2 lines 64-col. 3 line 2 teach that spring back in molded articles can be determined and compensated for by altering the shape of a mold prior to molding, for example over curving the mold to compensate for spring back in a curved article. 
Although Norman does not specifically disclose adjusting the walls by 0.4mm – 0.6mm or the height by 200% to 250%, it would have been obvious to a person of ordinary skill in the art to vary the shape of the curvature of the mold as described in Norman col. 1 lines 54-67 or col. 2 line 64 – col. 3 line 2 by adjusting the height or walls in order to compensate for spring back of the molded article, see col. 1 lines 54-67.
Regarding claim 18, Liu does not meet the claimed, The method according to claim 15, wherein the film sensor includes a transparent substrate and a sensing layer disposed on the transparent substrate.
 Chen meets the claimed, The method according to claim 15, wherein the film sensor includes a transparent substrate and a sensing layer disposed on the transparent substrate (Chen [0008] teaches a transparent conductive film comprising a transparent substrate and a transparent conductive layer with an electrical circuit.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the transparent substrate and sensing layer of Chen in order to form a functional electrical circuit after thermoforming such as a touch screen or curved touch sensor, see Chen [0008] and Chen [0042].
Regarding claim 19, Liu does not meet the claimed, The method according to claim 18, wherein a material of the transparent substrate is polyethylene terephthalate (PET).
Chen meets the claimed, The method according to claim 18, wherein a material of the transparent substrate is polyethylene terephthalate (PET) (Chen [0050]-[0051] teach the polymers used for the substrate include PET.)
It would have been obvious to one of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the PET substrate of Chen in order to provide a thermoplastic polymer that can undergo the thermoforming process, see Chen [0051].
Regarding claim 20, Chen further meets the claimed,  The method according to claim 18, wherein a Young's modulus of the transparent substrate is in a range of 1.5 x109 Pa to 3 x 109 Pa (Chen [0050]-[0051] teach the substrate is PET, PET typically has a Young’s Modulus of 2-2.7 GPa or 2-2.7 x 109 Pa, see “Young’s Modulus” with the action dated 9/16/2020.)
Regarding claim 21, Liu does not meet the claimed, The method according to claim 18, wherein the sensing layer includes a plurality of transparent electrode serials.
 The method according to claim 18, wherein the sensing layer includes a plurality of transparent electrode serials. (Chen [0008] teaches a transparent conductive layer with an electrical circuit in the transparent conductive film.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the molding method of modified Liu with the electrodes of Chen in order to form a functional electrical circuit after thermoforming, see Chen [0008].
Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as modified by Chen, Virgili, and Norman as applied to claims 1 or 11 above, and further in view of Jenson (US 2018/0257840, made of reference on the action dated 9/16/2020).
Regarding claim 3, Liu does not meet the claimed, the method according to claim 1, wherein the top of the convex structure is fabricated to have a rectangular shape.
Analogous in the field of molding convex structures, Jenson meets the claimed, the method according to claim 1, wherein the top of the convex structure is fabricated to have a rectangular shape (Jenson Figure 1 shows the top of a convex structure used as a mold is rectangular.) 




    PNG
    media_image2.png
    537
    729
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the convex structure of modified Liu with the rectangular structure of Jenson in order to match the shape of the article being molded, see Jenson [0005] and Liu [0013].
Regarding claim 4, Jenson does not explicitly meet the claimed, the method according to claim 3, wherein a diagonal line of the rectangular shape is fabricated to have a range of 5 inches to 7 inches however, Jenson [0005] teaches the mold matches in shape and size to the device being molded.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dimensions of the rectangular portion of the mold to match those of the device being molded, see Jenson [0005] and Liu [0013].
The method according to claim 11, wherein the shape of the top of the convex structure is a rectangular shape with a diagonal having a range of 5 inches to 7 inches.
Jenson meets the claimed, The method according to claim 11, wherein the shape of the top of the convex structure is a rectangular shape (Jenson Figure 1 shows the top of a convex structure used as a mold is rectangular.) Jenson does not explicitly meet the claimed, with a diagonal having a range of 5 inches to 7 inches, however, Jenson [0005] teaches the mold matches in shape and size to the device being molded.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the dimensions of the rectangular portion of the mold to match those of the device being molded, see Jenson [0005] and Liu [0013].
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu by Chen, Virgili, and Norman above to claims 1 or 11 above, and further in view of Tai (US 2016/0105968, made of reference on the action dated 9/16/2020).
Modified Liu does not meet the claimed, the method according to claim 1, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite.
Analogous in the field of thermoforming films, Tai meets the claimed, the method according to claim 1, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite (Tai [0081] teaches an electrode array can be thermoformed using a mold containing a stainless steel component.)
The courts have held that combine prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.

Regarding claim 14, Liu does not meet the claimed, The method according to claim 11, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite.
Analogous in the field of thermoforming films, Tai meets the claimed, the method according to claim 11, wherein a material of the convex mold includes at least one of bakelite, stainless steel or graphite (Tai [0081] teaches an electrode array can be thermoformed using a mold containing a stainless steel component.)
The courts have held that combine prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present application, see MPEP §2143.
It would have been obvious to combine the thermoforming mold of modified Liu with the stainless steel mold of Tai in order to produce a curve on an electrode array during thermoforming, see Tai [0081].
Response to Arguments
In response to the cancellation of claims 16 and 17, the 112(b) rejections of those claims have been withdrawn.
Applicant's arguments filed 11/09/2021 have been fully considered but they are not persuasive.
Applicant argues that if the sidewall of the convex structure is heated as described in Liu, springback will not occur and thus adjusting the specification of the convex fixture is not needed Since Norman teaches that springback can be prevented in the molding process (even a heated one) by modifying the shape of the mold, it would be obvious for a person of ordinary skill in the art to apply that technique to the molding process disclosed in Liu, regardless of a heating step, to arrive at the claimed invention. From there, it would be through routine optimization to arrive at a particular dimension or size adjustment. Regardless, in Liu, it can clearly be seen from both Figure 1 and [0013] that even before the heating step, the entirety of the curve portion contacts the entirety of the wall of the convex structure because the mold matches the shape of the glass, which meets the claim. 
Examiner notes that at least one argument is based on “the springback amount of the thermoformed film sensor can be determined precisely” which is not actually claimed. The claims as written creates a mold to match the shape of an already formed thermoformed sensor then adjusts the shape mold to be a particular size/shape/dimension. The claims do not expressly claim determining springback amount and claims 1 and 11 do not even require a subsequent thermoforming step. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744